Name: 98/392/EC: Council Decision of 23 March 1998 concerning the conclusion by the European Community of the United Nations Convention of 10 December 1982 on the Law of the Sea and the Agreement of 28 July 1994 relating to the implementation of Part XI thereof
 Type: Decision
 Subject Matter: international affairs;  European construction;  international law;  economic geography
 Date Published: 1998-06-23

 Avis juridique important|31998D039298/392/EC: Council Decision of 23 March 1998 concerning the conclusion by the European Community of the United Nations Convention of 10 December 1982 on the Law of the Sea and the Agreement of 28 July 1994 relating to the implementation of Part XI thereof Official Journal L 179 , 23/06/1998 P. 0001 - 0002COUNCIL DECISION of 23 March 1998 concerning the conclusion by the European Community of the United Nations Convention of 10 December 1982 on the Law of the Sea and the Agreement of 28 July 1994 relating to the implementation of Part XI thereof (98/392/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 43, 113 and 130s(1), in conjunction with the first sentence of Article 228(2) and the second subparagraph of Article 228(3) thereof,Having regard to the proposal from the Commission (1),Having regard to the assent of the European Parliament (2),Whereas the European Community is a signatory to the United Nations Convention on the Law of the Sea (hereinafter referred to as 'the Convention`) and the Agreement relating to the implementation of Part XI thereof (hereinafter referred to as 'the Agreement`);Whereas the Convention and the Agreement have entered into force and a majority of the Community's Member States are parties to them; whereas the ratification process is under way in the other Member States;Whereas the conditions permitting the Community to deposit the instrument of formal confirmation provided for in Article 3 of Annex IX to the Convention and referred to in Article 4(4) of the Agreement have been fulfilled;Whereas the Community has been applying the Agreement and Part XI of the Convention provisionally since 16 November 1994 and is currently a provisional member of the International Seabed Authority;Whereas the Convention and the Agreement should be approved to enable the Community to become a party to them within the limits of its competence;Whereas the Community must, when depositing the instrument of formal confirmation, also deposit a declaration specifying the matters governed by the Convention and the Agreement in respect of which competence has been transferred to it by its Member States and a declaration under Article 310 of the Convention;Whereas the Community at this stage declines to choose a specific dispute-settlement procedure under Article 287 of the Convention; whereas this decision will, however, be reviewed within a specified period;Whereas the Community and its Member States are involved in the work of the International Seabed Authority and must therefore coordinate the positions they will take in that organisation,HAS DECIDED AS FOLLOWS:Article 1 1. The United Nations Convention on the Law of the Sea and the Agreement relating to the implementation of Part XI thereof are hereby approved on behalf of the European Community.2. The texts of the Convention and the Agreement appear in Annex I.3. The Community's instrument of formal confirmation, which appears in Annex II, shall be deposited with the Secretary-General of the United Nations. It shall comprise a declaration under Article 310 of the Convention and a declaration of competence.Article 2 The Community and its Member States shall coordinate the positions they adopt in bodies of the International Seabed Authority in accordance with the procedure laid down in Annex III.Article 3 The President of the Council is hereby authorised to designate the person empowered to deposit the instrument of formal confirmation in order to bind the Community.This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 23 March 1998.For the CouncilThe PresidentM. MEACHER(1) OJ C 155, 23.5.1997, p. 1.(2) OJ C 325, 27.10.1997, p. 14.